Citation Nr: 0730891	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-25 924	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability, as secondary to service-connected left knee 
disability.

3.  Entitlement to a rating in excess of 20 percent from 
January 21, 2004 to September 8, 2004 and from November 1, 
2004 to October 3, 2005, for anterior lateral instability of 
the left knee, post operative meniscectomy.

4.  Entitlement to a rating in excess of 10 percent from 
October 3, 2005, for anterior lateral instability of the left 
knee, post operative meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Tiger Team in 
Cleveland, Ohio, and the Phoenix RO.  In an August 2004 
decision, the Tiger Team, inter alia, denied the veteran's 
claims for service connection for a low back condition and 
for a rating in excess of 10 percent for anterior lateral 
instability of the left knee, post operative meniscectomy.  
The veteran filed a notice of disagreement (NOD) with these 
two issues in December 2004.  In a March 2005 rating 
decision, the RO granted a temporary total rating (TTR) 
pursuant to 38 C.F.R. § 4.30 based on surgical treatment 
necessitating convalescence for the service-connected left 
knee disability, effective September 3, 2004 and a 10 percent 
rating, effective November 1, 2004.  In a May 2005 rating 
action, the RO denied service connection for hypertension.  
The following month, the veteran filed an NOD with regard to 
the denial of service connection for hypertension.  In July 
2005, the RO issued a statement of the case (SOC) addressing 
the three appealed issues.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in August 2005.  In a July 2005 rating decision 
issued in August 2005, the RO assigned 20 percent ratings for 
anterior lateral instability of the left knee, post operative 
meniscectomy, effective from January 21, 2004 to September 8, 
2004 and from November 1, 2004.  The RO issued a supplemental 
SOC (SSOC) in November 2006, in which a 10 percent rating was 
assigned for anterior lateral instability of the left knee, 
post operative meniscectomy, effective October 3, 2005.  In a 
November 2006 rating decision issued in December 2006, the RO 
implemented the 10 percent rating for anterior lateral 
instability of the left knee, post operative meniscectomy and 
granted service connection for the left knee with 
degenerative changes, assigning an initial 10 percent rating, 
effective October 3, 2005.  Since the veteran has not filed 
an NOD with regard to the initial rating assigned and the 
appeal period for this decision has not expired, the issue of 
a higher initial rating for degenerative changes of the left 
knee is not before the Board. 

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
copy of the transcript is of record.  At that hearing, the 
veteran withdrew his appeal with regard to entitlement to an 
initial rating in excess of 10 percent for mydriasis of the 
left eye.  Thus, the only issues remaining on appeal are as 
described on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no medical evidence or opinion even 
suggesting a medical relationship between hypertension.

3.  There is no competent medical evidence that the veteran's 
degenerative joint disease of the lumbar spine, shown as 
first diagnosed in 2004, is related to the veteran's anterior 
lateral instability of the left knee.  

4.  Since January 21, 2004, the veteran's lateral instability 
of the left knee more nearly approximates moderate 
impairment, as he cannot squat or pivot, and requires a knee 
brace to prevent giving way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2007).

2.  The criteria for service connection for a low back 
disability, as secondary to the veteran's service-connected 
anterior lateral instability of the left knee, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).

3.  The criteria for a rating in excess of 20 percent from 
January 21, 2004 to September 8, 2004 and from November 1, 
2004 to October 3, 2005, for anterior lateral instability of 
the left knee, post operative meniscectomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.68, 4.71a, Diagnostic Code 5257 (2007).

4.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for a 20 percent rating from October 3, 
2005, for anterior lateral instability of the left knee, post 
operative meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.951, 4.1, 4.3, 4.10, 4.14, 4.20, 4.27, 
4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in pre-rating letters dated in April 2004 and 
March 2005, the Tiger Team and the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the increased rating claim and the claims for 
service connection on a direct, presumptive or secondary 
basis, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and that he should provide evidence in his 
possession.  Clearly, these letters meet Pelegrini's content 
of notice requirements, as well as the VCAA's timing 
requirement.  

The Board notes that it was not until a March 2006 post-
rating letter that the RO informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After provision of the 
aforementioned notice and opportunity to respond, the 
November 2006 SSOC reflects readjudication of the claims on 
appeal.  Hence, the veteran is not shown to be prejudiced by 
the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, non-VA medical records, as well as 
medical records from the Long Beach, California and Phoenix, 
Arizona VA Medical Centers (VAMCs) and reports of VA 
examination.  The veteran's written statements and a 
transcript of his hearing testimony also are of record.  The 
record was left open for thirty days after the hearing for 
the veteran to submit additional evidence, but none was 
received.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the Tiger Team 
and the RO, the appellant has been notified and made aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter being decided, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as hypertension, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A. Hypertension

During his testimony and in various written statements, the 
veteran testified that he was not diagnosed with hypertension 
until five or six years ago, but maintained that he had it 
back in 1982, according to American Heart Association 
guidelines.  He indicated that his private physician in 
California told him that it should have been caught while he 
was in service.  Because of blood pressure readings in the 
late 1990s, the veteran thought he would have been diagnosed 
with hypertension earlier.

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for hypertension is not warranted.

Initially, the Board notes that there is no evidence of 
hypertension in service.  Service medical records reflect no 
complaint, finding or diagnosis of hypertension.  On the 
veteran's December 1981 enlistment examination report, his 
blood pressure reading was 130/82, which is normal.  Unlike 
the American Heart Association, to warrant a diagnosis of 
hypertension, the veteran must meet the criteria delineated 
in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) 
(defining hypertensive vascular disease or hypertension for 
purposes of that section as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. 
or greater with diastolic blood pressure of less than 90mm).  
His vascular system was noted to be normal.  Subsequent blood 
pressure readings between December 1981 and his discharge in 
August 1985 were: 138/80, 132/72, 140/82, 118/56, and 130/86, 
all of which were normal.  The veteran's September 1984 
Medical Board report did not list a blood pressure reading.  
That report contained no findings with regard to the 
veteran's vascular system; instead the veteran was 
recommended for discharge due to his left knee disability. 

There also is no evidence of hypertension within the one-year 
presumptive period for chronic diseases, or for many years 
after service.  Even the veteran admitted that he was first 
diagnosed with hypertension five or six years ago, but 
thought he could have been diagnosed in the late 1990s.  Even 
assuming that the veteran had been diagnosed with 
hypertension in the late 1990s, that would have been more 
than twelve years after service.  The Board points out that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, there is no medical opinion even suggesting a 
medical nexus between the veteran's hypertension diagnosed 
many years post service and any incident of the veteran's 
service, and neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any such opinion.  The Board did leave the record open for 
thirty days for the veteran to supply such evidence, but none 
has been received.  In short, there is no medical evidence to 
support the claim.  

The Board emphasizes that the veteran's assertions as to what 
a physician purportedly told him pertaining to the existence 
of a relationship between his hypertension and service does 
not constitute competent medical opinion evidence to support 
the claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

B. Low Back Disability

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

During his testimony and in various written statements, the 
veteran stated that his low back disability was diagnosed in 
1998 and maintains that a private doctor, who he has seen 
once,  told him in 2007 that his low back condition is 
secondary to his service-connected left knee disability.

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for a low back disability, as secondary to 
his service-connected anterior lateral instability of the 
left knee, post operative meniscectomy, is not warranted.

A March 2003 private neurologist evaluated the veteran for 
probable acute stroke syndrome with mild right-sided weakness 
and numbness.  

A December 2003 private magnetic resonance imaging (MRI) 
study of the cervical spine, when compared to one done in 
April 2003, revealed mild multi-level spondylosis without 
evidence of cord or foraminal neural impingement identified.

On examination in March 2004, straight-leg raise on the 
right, as well as flexion at both hips elicited pain in the 
right lower back, just right of the midline.  There was no 
spinal tenderness and range of motion was intact.  The 
assessment was back pain - degenerative joint disease versus 
muscle spasm versus pain from discoordination secondary to 
stroke and weakness.  An April 2004 VA record reflects a 
history of a stroke with residual mild right-sided weakness 
and evaluation of right low back pain without prior history 
of trauma.  On examination, the veteran reported that his 
back pain began about one year ago.  The examiner stated that 
the symptoms were not classic for sciatica and had some 
concern that the veteran's moderately abnormal gait was a 
sequela of his stroke, wondering if this may be causing/
exacerbating his pain, as the veteran bore weight mainly on 
his right leg.  March 2004 X-rays revealed minimal 
degenerative changes within the lumbar spine and marginal 
degenerative spurring of the cervical spine.  The assessment 
was functional gait asymmetry with postural strain, mild 
degenerative joint disease of the cervical spine and 
myofascial pain.  Physical therapy was recommended.

On a July 2004 VA joints examination, the veteran reported 
experiencing significant low back pain approximately in early 
2003, although he had minor, transient problems several years 
prior to that.  Private EMG studies were negative.  The 
assessment was low back pain - myofascial type.  The examiner 
added that this back pain is more likely than not related to 
abnormal gait related to the veteran's service-connected knee 
problem; and that it is unlikely secondary to a specific 
etiology such as disc herniation as the veteran does not have 
well defined radicular symptoms.  Although the veteran's gait 
problem might, in part, be related to the prior stroke, the 
examiner stated that the veteran appears to have minimal if 
any residual weakness in the legs that would be required to 
impair gait.  The pain was somewhat more than expected, but 
the examiner felt that it might improve.

On an October 2005 VA orthopedic examination, the veteran 
reported lower back pain first onset about 1981, no known 
injury.  After his left knee surgery, the veteran stated that 
he put more pressure on the right and messed up his gait.  He 
reported that his low back pain increased about the 1990s 
and, starting in 1998, he had pain going down the right lower 
extremity to his foot with numbness.  An EMG study was 
normal.  With regard to the lumbosacral spine, the examiner 
noted minimal osteophytic changes and functional impairment 
was slight without any weakness, fatigue or incoordination.  
This VA examiner opined that the veteran's low back condition 
was not caused by, or a result of or aggravated by, the 
service-connected left knee disability; it is pre-related.  

The July 2004 VA joints examiner opined that the veteran's 
low back pain is more likely than not related to abnormal 
gait related to service-connected knee problem.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  This examiner 
added that the veteran's low back pain is unlikely secondary 
to a specific etiology such as disc herniation as the veteran 
does not have well defined radicular symptoms.  This opinion 
is seconded by the October 2005 VA examiner, who opined that 
the veteran's low back condition - degenerative joint disease 
- was not caused by, or a result of or aggravated by, the 
service-connected left knee disability, it is pre-related.  
Thus, although the veteran's back pain may be associated with 
his service-connection left knee disability; both examiners 
agree that the veteran's degenerative joint disease is not 
related to his service-connected left knee disability.  
Moreover, the record is replete with several indications that 
the low back pain and gait difficulties may be residuals of 
the veteran's April 2003 stroke.  Thus, there is no competent 
medical evidence that linking the veteran's degenerative 
joint disease to his service-connected left knee disability 
and therefore the claim must be denied.

The Board emphasizes that the veteran's assertions as to what 
a private physician purportedly told him pertaining to the 
existence of a relationship between his service-connected 
left knee instability and a low back disability does not 
constitute competent medical opinion evidence to support the 
claim.  See Robinette 8 Vet. App. at 77-78.  Even if a 
private physician told the veteran that his low back 
disability was secondary to his service-related left knee 
disability, unlike the two VA examiners, that physician's 
opinion would not have been based on a review of the 
veteran's service medical records and the claims file and 
does not constitute competent evidence of the required nexus.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

C. Other Considerations

In addition to the medical evidence, in adjudicating the 
veteran's service-connection claims, the Board has considered 
the veteran's and his representative's assertions-advanced 
during the Board hearing and in various written statements-
that there exists a medical nexus between current 
hypertension and service and between a low back disability 
and his service-connected left knee disability.  However, 
none of this evidence provides a basis for allowance of these 
claims.  As indicated above, the claims turn on the medical 
matter of etiology, or medical relationship between a current 
disability and service and/or a service-connected 
disability-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

For all the foregoing reasons, the claims for service 
connection for hypertension and a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
veteran's claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

D. Left Knee Rating

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the veteran's service-connected anterior 
lateral instability of the left knee, post operative 
meniscectomy, has been evaluated as 20 percent disabling from 
January 21, 2004 to September 8, 2004 and from November 1, 
2004 to October 3, 2005, and 10 percent disabling from 
October 3, 2005, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that diagnostic code, slight 
impairment of either knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent rating; a 20 
percent rating requires moderate impairment; and a 30 percent 
rating requires severe impairment.  A 30 percent is the 
maximum rating available under Diagnostic Code 5257.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  Other 
diagnostic codes provide for a disability rating in excess of 
20 percent, where there is evidence of ankylosis of the knee 
(Diagnostic Code 5256), or nonunion of the tibia and fibula, 
with marked knee or ankle disability (Diagnostic Code 5262).  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2007).

Considering the medical evidence in light of the above 
criteria, and resolving all doubt in the veteran's favor, 
except for the period of the TTR, the Board finds that the 
veteran's instability of the left knee more nearly 
approximates the criteria for a 20 percent rating, and not 
more, from January 21, 2004 onward.

The Board finds that the evidence suggests that the veteran's 
service-connected instability of the left knee is most 
appropriately characterized as moderately impaired.  

Medical records show that the veteran has undergone three 
surgeries on his left knee, the most recent in September 
2004, following a hyperextension injury sustained while in 
service in 1983.  A September 2004 Medical Board recommended 
that he be discharged from service.  In an October 1985 
rating decision, service connection was granted for 
anterolateral instability of the left knee, postoperative for 
meniscectomy, and an initial 20 percent rating was assigned, 
effective August 9, 1985.  

A December 1989 VA examination showed no swelling, effusion 
or pain on pressure and the patella in good position and 
nontender.  There was no wasting of the quadriceps.  The 
veteran could squat and rise and stand on either foot alone.  
There was crepitus on motion and he walked with a slight limp 
of the left leg, not wearing a knee brace.  The diagnosis was 
anterolateral instability of the left knee, status post 
lateral meniscectomy.  By a February 1990 rating decision, 
the veteran was assigned a 10 percent rating effective May 1, 
1990, as the evidence showed symptomatic mild residuals.  The 
10 percent rating remained unchanged until after the veteran 
was granted a TTR for convalescence following surgery on 
September 8, 2004.  Thus, a 10 percent rating is protected 
under the provisions of 38 C.F.R. § 3.951(b) (2007).

On a July 2004 VA joints examination, the veteran complained 
of aching pain in his left knee that ranged from 3-4/10 at 
rest and increased to 6-i7/10 with prolonged activity.  
Walking was limited to about a mile.  With prolonged walking, 
he would develop pain and selling that could persist for 
several days or weeks, but for  the most part, his pain was 
fairly consistent with activity.  The veteran walked favoring 
the left leg and complained of episodes of locking, buckling 
(several time per week) and occasionally falling (up to 4 
times per month but usually less).  Because of his knee 
disability, the veteran stated that he needed more time to do 
something that required walking and that he was unable to do 
vigorous exercise involving the legs.  On examination, the 
veteran walked with a gait that tended to favor the right 
side. No swelling or effusion was noted.  There was 
tenderness along the scar of the left knee.  The left knee 
had laxity with varus and lateral stress.  There was 
questionable very slight laxity of the left knee with 
Lachman's test compared with the right.  The diagnoses 
included degenerative changes and anterior cruciate ligament 
(ACL) insufficiency, status post left knee injury and lateral 
meniscectomy.   

On private examination in May 2004, the veteran had good 
range of motion.  However, pseudovarus laxity with a firm 
lateral endpoint and lateral line tenderness were noted.  
Lateral McMurray and Lachman's were both positive.  The 
impression was left knee chronic ACL tear and status post 
subtotal lateral meniscectomy with instability.  

Following surgery in September 2004, the veteran was released 
for full duty on December 30, 2004.  

At a June 2005 VA orthopedic visit, the veteran was wearing a 
knee brace and complained of swelling and pain on the inner 
side and noises.  He was unable to squat or pivot.  On 
examination, he had a slight limp on the left leg and problem 
squatting with minimal crepitation and negative McMurray and 
pivot shift.  Slight effusion was noted of the left leg and 
slight atrophy of the quadriceps.  The assessment included 
tear of the lateral meniscus and post-traumatic degenerative 
arthritis.  No aggressive exercises, squatting or impact were 
prescribed.  

On October 2005 VA examination, the veteran complained of 
pain averaging 6 on a scale of 10 daily, and occasional 
swelling and popping noises.  He stated that the knee gives 
way but not with the brace on, which he got in August 2004.  
If the knee swells a lot, he cannot walk.  He can do no 
sports and can only walk a maximum of 100 feet at a time.  On 
ambulation, the veteran was noted to have a slight plus limp 
on the left.  He was tender laterally.  Trace to 1+ laxity of 
the ACL was noted.  There was no effusion or crepitation 
palpated on active motion.  On both internal and external 
torsion McMurray, the veteran complained of pain 
anterolaterally.  An MRI revealed some increased signal noted 
within the ACL that might be compatible with fraying.  There 
was loss of volume of the medial joint space probably 
secondary to the lateral meniscectomy done previously.  There 
was some thinning of the cartilage over the mid portion of 
the lateral femoral condyle with some interruption seen 
laterally and posteriorly.  Hypertrophic changes were noted 
in the femoral condyles compatible with early osteoarthritis.  
The examiner concluded that the veteran's left knee 
functional impairment slight to moderate, with slight 
incoordination, limp on left noted.  

During his testimony and in written statements, the veteran 
stated that he has a lot of pain, 6 to 8 on a scale of 10, 
that his knee locks (three or four times a day) and that if 
he is getting up from sitting, the left knee could just pop.  
Thus, his knee limits his mobility and depending on 
activities, swells.  The veteran treats swelling with ice.  
Because his knee gives way, he wears a metal knee brace.

Thus, the medical records from January 21, 2004, show that 
the veteran's left knee instability worsened and more nearly 
approximated a moderate impairment.  Prior to his surgery in 
September 2004, the veteran appeared to be experiencing more 
pain and laxity in his left knee.  Even after his surgery, 
the veteran must use a knee brace to prevent giving way.  He 
apparently cannot squat or pivot.  Moreover, only low impact, 
if any exercise, is recommended.  If prolonged waling is 
requires at work, the veteran uses a golf cart.  With 
resolution of reasonable doubt in the veteran's favor, this 
evidence more nearly approaches a moderate level of 
impairment, warranting a 20 percent rating from January 21, 
2004.  Even the October 2005 VA examiner characterized the 
veteran's disability as slight to moderate.  Since it does 
not approach a severe impairment, a 30 percent rating under 
Diagnostic Code 5257 is not warranted.  A higher rating is 
not available under Diagnostic Codes 5256 or 5262, since the 
veteran has not been shown to have ankylosis of the left knee 
or nonunion of the left tibia and fibula.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
left knee instability.

Under the circumstances of this case, the Board finds that, 
since January 21, 2004, instability of the left knee more 
nearly approximates the criteria for a 20 percent rather than 
a 30 percent rating.  See 38 C.F.R. § 4.7 (2007).  As the 
criteria for the next higher rating for has not been met, it 
follows that the criteria for an even higher rating likewise 
have not been met.  

Accordingly, the claim for a rating in excess of 20 percent 
prior to October 3, 2005 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of any higher rating 
during the periods under consideration prior to October 3, 
2005, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
However, after resolving all doubt in the veteran's favor, 
the Board concludes that from October 3, 2005, a 20 percent 
rating, and no more, should be assigned.  




ORDER

Service connection for hypertension is denied.

Service connection for a low back disability, as secondary to 
service-connected left knee disability, is denied.

A rating in excess of 20 percent from January 21, 2004 to 
September 8, 2004 and from November 1, 2004 to October 3, 
2005, for anterior lateral instability of the left knee, post 
operative meniscectomy, is denied.

A 20 percent rating from October 3, 2005, for anterior 
lateral instability of the left knee, post operative 
meniscectomy, is granted subject to the laws and regulations 
governing monetary benefits.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


